ALD-361                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 14-3196
                                      ___________

                           IN RE: ROBERT STURMAN,
                                               Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                    (Related to E.D. Pa. Crim. No. 09-cr-00665-001)
                      ____________________________________

                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                                September 5, 2014
         Before: RENDELL, FISHER and GREENAWAY, JR., Circuit Judges

                            (Opinion filed: October 3, 2014)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      Pro se litigant Robert Sturman has filed a petition for a writ of mandamus,

requesting that we compel the District Court to act on his pending motion filed pursuant

to 28 U.S.C. § 2255. For the reasons set forth below, we will deny the petition.

      In June 2013, Sturman filed a § 2255 motion challenging his convictions for

interstate transportation of stolen property, mail fraud, and wire fraud. The Government

filed its response, and after a permitted extension, Sturman filed his reply on December

30, 2013. He subsequently filed two amendments to that document: one in January 2014
and one in March 2014. On July 8, he filed a petition for a writ of mandamus in this

Court alleging extraordinary delay in the adjudication of his motion below.

       Mandamus is a drastic remedy that is available only in extraordinary situations.

See Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976). The manner in which a court

manages its docket is discretionary, see In re Fine Paper Antitrust Litig., 685 F.2d 810,

817 (3d Cir. 1982), but nonetheless, “an appellate court may issue a writ of mandamus on

the ground that undue delay is tantamount to a failure to exercise jurisdiction.” Madden

v. Myers, 102 F.3d 74, 79 (3d Cir. 1996). We find no failure to exercise jurisdiction in

this case. Although an eight-month delay is not insignificant and does raise some

concern, see id., we do not believe that it is so lengthy as to justify our intervention at this

time. We are confident that the District Court will rule on the § 2255 motion without

undue delay. Accordingly, the petition is denied. This denial is without prejudice to

Sturman’s filing a new petition for a writ of mandamus, should the District Court fail to

act on his § 2255 motion within a reasonable time.




                                               2